DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albinali (US 2015/0057967) in view of Lee et al (US 2014/0215246) (“Lee”).
Regarding Claim 1, Albinali teaches a computer-implemented method for managing power modes of an electronic device (Abstract), comprising: 
monitoring, by a controller of a sensor electronics module, counts associated with signals received from a sensor device for a first period of time ([0112] motion monitor in sleep 
comparing a first number of counts received during the first period of time with a first threshold that is associated with the first period of time ([0104] movement detection occurs by comparing motion intensity to an amplitude threshold and determining a count of instances where motion intensity surpasses the amplitude threshold. This count of instances is then compared to a count/first threshold within the time step/period, [0114], [0115] in mid-power state, a number of samples N/counts received during the duration tslope, which can be 0-2 seconds, is compared with a first threshold V); 
determining that the first number of received counts exceeds the first threshold ([0115]); 
initiating an operational mode of the sensor electronics module based at least in part on the first number of counts exceeding the first threshold ([0120] initiating high power state based on the movement detection done in [0115]); 
monitoring, by the controller of the sensor electronics module, counts associated with the signals received from the sensor device for a second period of time different in duration from the first period of time ([0121] measuring motion for time step trecord which is anywere from 1 second to 10 minutes); 
comparing a second number of counts received during the second period of time with a the first threshold ([0121] “In some implementations, the wearable sensor resets t.sub.record if movement is detected when sampling at the second frequency.” If movement is detected again during the trecord, the period of recording is reset);
determining that the second number of counts received during the second period of time exceeds the first threshold ([0115] and [0121]); and 
maintaining the operational mode of the sensor electronics module based at least in part on the second number of counts exceeding the second threshold ([0121][ maintains high-power mode by the resetting of trecord),

comparing a second number of counts received during the second period of time with a second threshold different from the first threshold 
However Lee teaches an activity monitoring system (Abstract) wherein an active mode may utilize a second threshold, wherein the second threshold is different from the first threshold ([0056] “Generally, if the factor indicates the user has recently been relatively active, it is likely that the user will continue to be active. In this case, the variable can be adjusted to make entering the active mode easier when the next reduced power mode is reached…A lower Th value makes entering the active mode easier.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the power-saving techniques taught by Albinali to change the threshold value to enter the active mode as taught by Lee because if the data intensity is of a sufficient value in the immediate past, one can infer that this level of activity will continue in the future. Therefore, if both systems are interested in frequently evaluating data of interest (motion for both Albinali and Lee), an indication that this data of interest will continue and therefore make the threshold to continue monitoring smaller so as to not miss desired data would be obviously applied to Albinali by one of ordinary skill in the art
Regarding Claim 5, Albinali and Lee teach the computer-implemented method of claim 1, and Albinali further teaches the method further comprising receiving a wake event (See Claim 1 Rejection), wherein the wake event comprises a signal received by at least the controller of the sensor electronics module from a wake source component implemented between the controller and the sensor device operatively connected to the sensor electronics module, upon a determination to initiate an operational mode ([0106] used to initiate operational mode, Fig. 3, power module 350 / wake source component, processor 321 / controller).
Regarding Claim 28, Albinali and Lee teach the computer-implemented method of claim 1, and Albinali further teaches wherein initiating the operational mode of the sensor electronics module comprises switching the sensor electronics module from a low power or storage mode to the operational mode (See Claim 1 Rejection, operational mode initiated in Albinali after slope mid power states confirms that low power mode should be exited).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albinali in view of Lee and further in view of Bohm et al (US 2012/0078071) (“Bohm”).
Regarding Claim 2, while Albinali and Lee teach the computer-implemented method of claim 1, and Albinali further teaches the method being used in conjunction with a display ([0073]), their combined efforts fail to teach wherein the sensor device comprises a transcutaneous analyte sensor, and when the sensor electronics module is in a high operational mode, the computer-implemented method further comprising transmitting estimated analyte value data to one or more display devices.
However Bohm teaches a transcutaneous analyte monitoring system (Abstract, [0121]) and further teaches that the analyte monitoring system may be used in conjunction with a power-saving techniques ([0206], [0224]) and further teaches powering on sensor electronics only when in the higher power mode ([0216] display will only receive data if powered on, which would only happen if sensor electronics were energized in the higher power mode).

Regarding Claim 3, Albinali, Lee, and Bohm teach the computer-implemented method of claim 2, wherein the signals comprise sensor information from which the transmitted estimated analyte value data is derived (See Claim 2 Rejection, Bohm: Abstract, analyte data displayed is processed and transmitted from analyte sensor).
Regarding Claim 4, Albinali, Lee, and Bohm teach the computer-implemented method of claim 3, wherein the continuous analyte monitoring sensor comprises a continuous glucose monitoring sensor (See Claim 3 Rejection¸ Bohm: Abstract, continuous analyte sensor).  

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albinali in view of Kamath et al (US 2008/0033254) (“Kamath”) as noted in Applicant IDS dated 9/03/2019.
Regarding Claim 8, while Albinali and Lee teach the computer-implemented method of claim 1, Albinali fails to teach wherein the second benchmarked count threshold is less that the first benchmarked count threshold and the second period of time is less than the first period of time.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to that the initial movement of Albinali and Lee for intiating the high power state may be based on a second benchmarked count threshold is less that the first benchmarked count threshold and the second period of time is less than the first period of time as Kamath teaches that noise differentiation can be performed with both types of thresholds. Using one condition for the wake-up and using one condition for the high power evaluation, both indicative of amplitudes above noise, will increase confidence in the user that the data is statistically relevant data. 
Regarding Claim 9, Albinali, Lee, and Kamath teach the computer-implemented method of claim 8, wherein the number of counts for the second period of time divided by the duration of the second period of time is equal to the number of counts for the first period of time divided by the duration of the first period of time (See Claim 8 Rejection).  
Regarding Claim 10, Albinali, Lee, and Kamath teach the computer-implemented method of claim 9, and Albinali further teachs wherein the monitoring the counts for the second period of time includes monitoring the counts over a plurality of intervals comprising the second period of time (See Claim 9 Rejection, Fig. 4, after set time of high power sensing, system will loop back into low power. Then the steps will repeat and the method will be performed over a plurality of intervals comprising the second period of time). 
 Regarding Claim 11, Albinali, Lee, and Kamath teach the computer-implemented method of claim 10, and Albinali further teaches wherein the plurality of intervals include consecutive intervals (See Claim 10 Rejection, waiting implies consecutive intervals to time).  

Response to Arguments
Applicant’s amendments and arguments filed 1/05/2021 with respect to the 35 USC 112(a) rejections have been fully considered, and are fully persuasive. Therefore, the rejection has been withdrawn.  
Applicant’s amendments and arguments filed 1/05/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Albinali and Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793